Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 The applicant’s amendment/remarks dated 08/26/2021 have been received, entered, and fully considered. Claim 1 is amended. In light of the applicant’s amendment to claim 1, the previous 35 USC 112 rejections have been withdrawn. Claims 1-5 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (US 2016/0130019) in view of Evans et al. (US 6,425,092).
Regarding Claim 1, Jaeger discloses a method for controlling the temperature of spacecraft electronics (para. [0008]) comprising the steps of: 
providing a spacecraft including a first electronics unit capable of performing a 5first spacecraft operational task and second electronics unit capable of performing the same spacecraft operational task as the first electronic unit (para. [0026]: each sat 1 includes its own housing 13 that supports multiple spacecraft subsystems including...thermal control systems, propulsion system including a fuel tank 81 and thrusters, and electronics 82 for command and data handling, data sharing, attitude control, and position control); 
providing the spacecraft with a first temperature sensor for determining the temperature of the first electronics unit and a second temperature sensor for determining 10the temperature of the second electronics unit  (para (0028]): the satlets have one or more temperature sensor 83 for determining the temperature or each satlet’s electronics 82).
providing a controller that is connected to the first and second electronics units and to the first and second temperature sensors (para. [0028]: controller is connected to the temperature sensors 83 for determining if the temperature of a satlet’s electronics is 82 is reaching, has reached, or exceeds a predetermined threshold, or that the temperature of the electronics of two connected satlets are unequal), 
determining, by the controller, that the temperature of the first electronics unit has 20reached or exceeded a predetermined threshold ((para. [0028]: controller is connected to the temperature sensors 83 for determining if the temperature of a satlet’s electronics is 82 is reaching, has reached, or exceeds a predetermined threshold, or that the temperature of the electronics of two connected satlets are unequal); 
determining, by the controller, that the temperature of the second electronics unit -22- is lower than a predetermined threshold (para. [0028]: controller is connected to the temperature sensors 83 for determining if the temperature of a satlet’s electronics is 82 is reaching, has reached, or exceeds a predetermined threshold, or that the temperature of the electronics of two connected satlets are unequal),; and 
Jaeger  does not does not specifically disclose said controller capable or selectively activating or deactivating the first and second electronics units; activating the first electronics unit to perform its spacecraft operational task while simultaneously deactivating the second electronics unit; and automatically deactivating the first electronics unit while simultaneously activating the second electronics unit to perform the spacecraft operational task previously being performed by the first electronics unit, by the controller, in the event that the controller has determined that the temperature of the first electronics unit has reached or exceeds a predetermined threshold and that the temperature of the second electronics unit is lower than a predetermined threshold.
However, Evans discloses a method for controlling the temperature of electronics (col 2, ln 53-54: method to prevent thermal failures in semiconductor devices using temperature sensors) comprising the steps of: providing a first electronics unit (10A) capable of performing a first operational task and second electronics unit (10B) capable of performing the same operational task as the first electronics unit (Fig 1, 13; col 2, ln 56-59: two identical chip Sections 10A and 10B having circuits that perform the identical function that may be subject to thermal failure due to heavy duty cycles such as microprocessor chips; col 6, ln 66-col 7, ln 15: The present invention as so far been described with all chip sections on the same chip. It is also possible to apply the invention to multiple chips having identical functions);
12A) for determining the temperature of the first electronics unit and a second temperature sensor (128) for determining the temperature of the second electronics unit (col 2, ln 63-col 3, ln 26);
providing a controller (30) that is connected to the first and second electronics units (10A, 10B) and to the first and second temperature sensors (12A, 128), said controller (30) capable of selectively activating or deactivating the first and second electronics units (col.6, In 66- col.7, ln15);
activating the first electronics unit (10A) to perform its operational task while simultaneously deactivating the second electronics unit (10B) (col 2, In 60-63: only one of the sections is active and being utilized while the other is inactive and in a standby mode ready to replace the active section at any given time);
determining, by the controller (30), that the temperature of the first electronics unit (10A) has reached or exceeded a predetermined threshold (col. 2, ln 63-col. 3, ln 1; col 3, ln 18-21: If chip section 10A is active and temperature sensor 12A senses a preset temperature level, a sensor signal 14A is sent to control logic circuit 30. In response to the sensor signal 14A the control logic circuit 30 turns off enable signal 34A which will stop any new operations to occur in chip Section 10A... all operations that had been performed by chip section 10A are now performed by chip section 10B and chip section 10A is allowed to cool); 
30), that the temperature of the second electronics unit (12B) is lower than a predetermined threshold (col 3, ln 30-31: a first section may be running, a second section may be cooling (it is understood that the temperature sensors are constantly monitoring and that chips cannot be activated unless they are lower than a predetermined threshold as discussed at col 3, ln 28-56)); and
automatically deactivating the first electronics unit (10A) while simultaneously activating the second electronics unit (10B) to perform the task previously being performed by the first electronics unit (10A), by the controller (30), in the event that the controller has determined that the temperature of the first electronics unit (10A) has reached or exceeds a predetermined threshold and that the temperature of the second electronics unit (10B) is lower than a predetermined threshold (col 2, In 63-col 3, In 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the electronics unit thermal balance temperature control scheme between electronic units taught in Evans in the method for controlling the temperature of spacecraft electronics of Jaeger by modifying the electronic units, to provide a method of reusable redundant circuitry to prevent overheating of semiconductor devices/electronic units including on chip thermal management system that does not have significant impacts to the performance of the chip (see Evans col 1, In 9-10, 40-42).

Regarding Claim 2, Jaeger discloses a method for controlling the temperature of spacecraft electronics  (para. [0008])comprising the steps of: providing the spacecraft with at least two satlets including a first satlet and a second satlet (para (0008): a spacecraft's two para [0026): a preferred satlet 1 has a top 3, a bottom 5, and four sides 7. Furthermore: each satlet 1 includes its own housing 13 that supports multiple spacecraft subsystems  including...thermal control systems, propulsion system including a fuel tank 81 and thrusters, and electronics 82 for command and data handling, data sharing, attitude control, and position control. The satlets are constructed to thermally couple the electronics 82, including any circuit boards, to the satlet's fuel tank 84; para (0028): the satlets have one or more temperature sensors 83 for determining the temperature or each satlet's electronics 82).

Regarding claim 3, Jaeger in view of Evans discloses the method for controlling the temperature of satlet electronics of claim 2. Jaeger discloses a method for controlling the temperature of spacecraft electronics  (para. [0008])comprising the steps of: providing the spacecraft with a third satlet (Fig 3; para [0017]: perspective view illustrating three (3) satlets connected in a stacked condition; para [0008]: a spacecraft's two or more satlets) and Evans further discloses which includes a third electronics unit and third temperature sensor for determining the temperature of the first electronics unit, the third electronics unit and third temperature sensor Fig 2, 13); determining, by the controller, that the temperature of the second electronics unit has reached or exceeded a predetermined threshold; determining, by the controller, that the temperature of the third electronics unit is lower than a predetermined threshold; and automatically deactivating the second electronics unit and activating the third electronics unit, by the controller, in the event that the controller had determined that the temperature of the second electronics unit has reached or exceeds a predetermined threshold and that the temperature of the third electronics unit is lower than a predetermined threshold (Fig 2, 13; col 3, In 39-col 4, In 8).

Regarding claim 4, Jaeger in view of Evans discloses the method for controlling the temperature of spacecraft electronics of claim 1. Jaeger further discloses wherein the spacecraft operational task is attitude control (para [0026): electronics 82 for command and data handling, data sharing, attitude control, and position control).

Regarding claim 5, Jaeger in view of Evans discloses the method for controlling the temperature of spacecraft electronics of claim 1. Jaeger further discloses wherein the spacecraft operational task is station keeping (also known as position control) (para [0026): electronics 82 for command and data handling, data sharing, attitude control, and position control).

Response to Arguments
on 08/26/2021 have been fully considered but they are not persuasive.
In regards to the applicant’s argument on page 12 of the remarks that Evans does not state, suggest, or imply that one should provide thermal balance by automatically deactivating a first electronics unit while simultaneously activating the second electronics unit, the examiner respectfully disagrees. As indicated in the office action and col. 2, lines 56-59 and col.6, line 66-col.8, lines 16, Evans teaches thermal balance between first electronics unit and a second electronics unit by automatically deactivating (via a controller 30) a first electronics unit (10A) while simultaneously activating (via a controller 30) the second electronics unit (10B).
In regards to the applicant’s argument on page 14 of the remarks concerning the combination of Jaeger and Evans references, the concepts of thermal balancing between electronics unit taught in Evans can equally be applied in two or more chips/electronics units or between chip sections in chip modules/electronics units of Jaeger. The chip sections of Evans are considered as separate electronic units and the teaching of Evans is used to modify the electronics units disclosed in Jaeger. Therefore, the combination is appropriate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where automaticallsssssthis application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642